Citation Nr: 1827967	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-35 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for hearing loss in the left ear.

2. Entitlement to service connection for hearing loss in the right ear. 

3. Entitlement to service connection for a heart condition, to include coronary artery disease.

4. Entitlement to service connection for a left hip condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to April 1977 and from January 1980 to April 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In December 2017, the Veteran was scheduled to testify before a Veteran's Law Judge.  However, the Veteran cancelled her Board hearing.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 U.S.C. § 20.703 (2017).  


FINDINGS OF FACT

1. The Veteran's left ear hearing loss is at least as likely as not related to her active service. 

2. The Veteran has no current diagnosis of hearing loss in his right for VA purposes.

3. The Veteran's heart condition, to include coronary artery disease is not related to her military service.  

4. The Veteran's left hip condition is not related to her military service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

2. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

3. The criteria for service connection for a heart condition, to include coronary artery disease have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4. The criteria for service connection for a left hip condition have not been met.  38 U.S.C. § 111, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by a way of a letter sent August 2011. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and her representative.  Neither the Veteran nor her representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).


Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including cardiovascular disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303 (a).

VA must give consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154 (a).  When there is an approximate balance of positive and negative evidence regarding the issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107 (b).


Hearing Loss

Based on the evidence of record, the Board determines that service connection is warranted for the Veteran's left ear hearing loss.  As an initial matter, the Board finds the Veteran's statements regarding her in-service acoustic trauma credible given that the nature of her service as a black hawk supervisor.  Thus, the Board concedes exposure to hazardous noise for purposes of establishing an in-service event. 

In July 2016, the Veteran obtained an audiological examination from a private audiologist.  The Veteran complained of a roaring sound in her left ear and gradually she began to feel that she was missing out in conversations in demanding situations.  She also reported experiencing difficulty hearing on the phone and while watching television.  The examiner noted that the Veteran's puretone test result indicated sensorineural hearing loss which is worse in her left ear.  She opined that the Veteran's hearing loss was more likely than not related to the helicopter engine exposure during her job as a mechanical repair supervisor since hearing protection was not mandatory at that time.  A comparison of the Veteran's March 1974 entrance examination her in service 1988 audiological examinations reflect tonal threshold shifts in her left ear.  Furthermore, audiological examinations performed since active duty reflect hearing loss in her left ear. 

Therefore, given the presence of a threshold shift in service, and the nature of the Veteran's acoustic trauma while in service, and the presence of current hearing loss for VA purposes, the Board finds that it is least as likely as not that her left ear hearing loss is etiologically related to service. 

The Board notes that the negative medical evidence includes a September 2009 VA examination that indicates that it is less likely than not that the Veteran acquired a hearing impairment or significant threshold shift while serving on active duty.  Nevertheless, the Board finds this rationale unpersuasive because the Veteran clearly had tonal shifts in left ear frequencies when comparing her January 1974 entrance examinations with her multiple audiological evaluations while in service including in 1988, 1990, and 1996.  As such, the Board finds that the evidence is at least in relative equipoise. 

However, the Board also finds that service connection is not warranted for the Veteran's right ear.  In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385(2017).

Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record does not show that there is a current disability with regards to her right ear hearing loss claim.  Specifically, there is no evidence that the Veteran has ever been diagnosed with hearing loss in her right ear that is severe enough to be considered a disability for VA purposes. 

The Veteran received an audiology examination in September 2009.  Her pure tone thresholds, in decibels, were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
15
5
35
15
94

With no pure tone threshold reaching 40 decibels and a lack of 3 or more auditory thresholds 26 decibels or higher, this examination does not demonstrate hearing loss for VA disability purposes. 


During an May 2012 VA examination, her pure tone thresholds, in decibels were as follows: 

HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
0
10
10
20
15
94

The examiner opined that it is his opinion that the Veteran's complaint of hearing loss is as least likely as not related to her military service.  He noted that no clinically significant threshold shift was found when the Veteran's 1998 retirement thresholds were compared to the original 1974 hearing test results.  Additionally, the examiner noted that the onset of the mild loss at 3000 Hz occurred after the Veteran retired from service.  Furthermore, the examiner stated the most significant medical event the Veteran experienced was a heart attack and there is a growing body of evidence of a correlation between factors that cause cardia pathology and hearing.  

Based on the foregoing evidence, the Board must deny the Veteran's claim for service connection for right ear hearing loss.  The evidence does not demonstrate the first element required for service connection- a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement to service-connected disease or injury to cases where such incidents had resulted in a disability); See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim.").
In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating her audiological disorders to active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Although the Veteran is competent to testify that she suffers from symptoms that may approximate hearing loss, she is not competent to provide a medical opinion diagnosing that disability for VA disability purposes.  Such medical diagnoses do not involve a simple identification that a layperson is competent to make.  See Jandreau v. Nicholson, 492 F.3d at 1377, n. 4.

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed right ear hearing loss to military service despite her contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Condition

The Veteran is claiming entitlement to service connection for a heart condition, to include coronary artery disease 

As an initial matter, the Board notes that a Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disabilities noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111, 1132 (2012); 38 C.F.R. § 3.304(b) (2017). 
Here, while there is evidence in the Veteran's service treatment record that she experienced premature heart contractions prior to service, there is no actual evidence that the Veteran had a cardiovascular condition upon service enlistment.  Therefore, the Board will accept that there was no heart condition prior to service. 

The Board notes that while premature heart contractions were identified in the Veteran's August 1974 service treatment records, her August 1998 separation examination indicated no heart trouble.  Indeed, the Veteran's heart, lungs, and chest were all noted to be "normal."  The first indication of a heart condition was not until 2003, more than 5 years after active duty service.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) for a chronic disease manifested to 10 percent within one year from service separation is not warranted.

Next, service connection may also be granted when the evidence establishes a medical nexus between her claimed disorder and her active duty.  However, the competent medical evidence does not establish such a relationship.

The Veteran was afforded a VA examination in May 2012 for her heart condition.  The Veteran reported that she had problems with an irregular heart beat in the 1970s but no problems following that until 2003 when she suffered a myocardial infarction and underwent a stent placement.  The examiner opined that the Veteran's current diagnosis of coronary artery disease is less likely as not caused by or a result of her active duty service.  In support of his opinion, the examiner noted that the Veteran has a strong family history of coronary artery disease and a history of long term tobacco abuse.  The examiner noted that while the Veteran's EKG from August 1974 showed premature atrial contractions (PACs) without T-wave changes, the PACs can be a normal variation in the hearts electrical rhythms in the face of pregnancy and or dehydration secondary to nausea and vomiting.  Additionally, the examiner stated that PACs without clinical correlation to objective evidence of a myocardial infarction or coronary artery disease is not equivalent to the blockage of coronary arteries that is known as coronary artery disease.  Furthermore, the examiner notes that the Veteran's retirement examination in August 1998 makes no mention of a coronary artery disease condition. 

Based on the evidence of record, the Veteran's claim for service connection for a heart condition is denied.


Left Hip Condition

The Board also finds that service connection is not warranted for a left hip condition.  Specifically, the Veteran's service treatment records from May 1998 show treatment for left hip pain.  However, a diagnosis of a left hip condition was not noted. Nor were there any other notations in the service treatment records regarding hip symptomatology

The Veteran's post service treatment records from November 2001 reveal complaints of left hip pain and normal x-ray results.  The Veteran reported use of Tylenol for treatment and indicated that she was not interested in surgery.  An examination of the Veteran's left hip in February 2002 revealed a diagnosis of bursitis.  

Next, service connection may also be granted when the evidence establishes a medical nexus between her claimed disorder and her active duty.  
During a February 2002 VA examination, the Veteran reported that she was in her usual state of health until approximately 10 years ago when she began having progressive pain in her bilateral hip due to the excessive running she was asked to do during her military career.  Upon evaluation of her left hip, the examiner noted no evidence of ecchymosis.  Additionally, the Veteran was able to forward flex to 100 degrees without pain, extend to 10 degrees without pain, and rotate 25 degrees without pain.  The Veteran exhibited very good muscle strength, flexion, and extensive.  An X-ray examination of the hips was unremarkable.  The examiner diagnosed the Veteran with bursitis of the bilateral hips and opined that there appeared to be no functional loss or limitation due to pain on this musculoskeletal examination.  

The Veteran was afforded a new VA examination for her left hip condition in May 2012.  The examiner opined that it was less likely as not that the Veteran's left hip condition was caused by or a result of her military service.  In support of his opinion, the examiner noted that the physical examination did not indicate a hip joint condition.  She stated that secondary to the Veteran pointing to an area of discomfort; it is noted to be in the anterior pelvis, greater trochanter, and iliotibial band region of the anterior pelvis and lateral thigh.  The examiner noted that this was indicative of a non-permanent tendonitis that can wax and wane in intensity according to activities and was not arthritis of the hip joint.  Additionally, the examiner stated that radiographs were not supportive of hip joint disease.  

In considering this appeal, consideration has been given to the Veteran's statements relating her claimed disabilities to military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that she suffers from hip pain and a heart condition, she is not competent to provide a medical opinion diagnosing these disabilities.  Similarly, although she is competent to describe her symptoms and report her diagnoses of heart disease and a hip condition, she is not competent to provide a medical opinion linking those disabilities with her military service.  Such medical diagnoses and nexuses do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.

In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's disabilities to active duty, despite her contentions to the contrary.  Additionally, the evidence presented by the Veteran does not include any medical opinions suggesting a relationship between her military service.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for hearing loss in the left ear is granted.

Service connection for hearing loss in the right ear is denied.

Service connection for a heart condition, to include coronary artery disease is denied.

Service connection for a left hip condition is denied.





____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


